Monks, J.
This is an appeal from the decision of the court below in overruling an application to discharge appellant under the provisions of §§2090, 2092 Burns 1908, Acts 1905 p. 584, §§219, 221. The ground alleged for the discharge was that “ he had been detained in prison without a trial, to answer an indictment [for murder in the first degree], continuously for a continuous period of more than two terms of court after his arrest.”
It is settled law in this State that appeals in criminal cases can only be taken from final judgments. Erganbright v. State (1897), 148 Ind. 180, and cases cited. The action of *17the court in overruling the motion to discharge was not a final judgment. As no final judgment has been rendered in said cause, this court has no jurisdiction of this appeal.
The appeal is therefore dismissed.